Title: From Thomas Jefferson to Allen Jones, 22 May 1797
From: Jefferson, Thomas
To: Jones, Allen


                    
                        Philada. May 22. 97.
                    
                    I have lately recieved from a Mr. Giroud of St. Domingue [a] few seeds of the Bread tree, from plants growing there. [Our inform?]ation that Capt. Cook found that tree bearing fully in [New Zealand] in a colder temperature than that of London, [leaves?] little doubt it may be raised in our Southern states. Having only seven seeds, and desirous of [t]aking all the […] possible for success, I send two to each of the states of Georgia, S. Carolina, and N. Carolina, reserving one for Virginia [and knowing?] your great attention to things of this nature, I cannot better dispose of those destined for N. Carolina than by putting them into the hands of […] [with the?] sentiment of public interest to […] plant to the productions of [this country?] […] accordingly take the liberty of […] by the first safe conveyance which offers from this place.
                    I avail myself with great pleasure of this occasion of [recall?]ing myself to your [recollection?] and of assuring you of the constant sentiments of esteem & respect with which I have the honor to be Sir Your most obedient and most humble [servt]
                    
                        Th: Jefferson
                    
                